Citation Nr: 0121671	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  98-19 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
rated as 30 percent disabling, prior to June 25, 1999.

2.  Entitlement to an increased evaluation for schizophrenia, 
rated as 70 percent disabling, after June 24, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active duty military service from February 
1951 to December 1951.

This matter comes originally before the Board of Veterans' 
Appeals (Board) on appeal from a November 1979 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  It was remanded by the Board 
of Veteran's Appeals (The Board) in May 2000 for the RO to 
determine if the claim had been open since that time.  The 
veteran has since relocated to South Carolina, and his claim 
has been handled by the RO in Columbia, South Carolina.  

A hearing was held in Columbia, South Carolina, in May 2001, 
before the undersigned, who is the Board member designated by 
the Chairman to conduct that hearing.  A transcript of the 
hearing has been included in the claims folder for review.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran's schizophrenia has been manifested by 
isolation, sleep disorders, irritability, depression, and his 
symptoms and manifestations have severely impaired his 
ability to maintain gainful, meaningful employment. 


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to this claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2000).

2.  The criteria for a 100 percent disability rating for 
schizophrenia have been met during the entire appeal period.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.16 (c), 4.125, 4.126, and 4.130, Part 4, Diagnostic Code 
9203 (1978).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran was originally granted service connection for 
schizophrenia [paranoid type, acute, severe] in February 
1952.  He was assigned a 50 percent disability rating.  By 
1959, the veteran's disability rating had been reduced to 
zero percent.  Then in 1970, the evaluation was raised to 70 
percent pursuant to 38 C.F.R. Part 4, Diagnostic Code 9203 
(1970).  Four years later, in September 1974, the veteran's 
disability rating was reduced to 50 percent.  The rating was 
reduced again in 1978 to 30 percent, and then to 10 percent 
in February 1980.  

The veteran underwent a VA psychiatric examination in October 
1980.  The veteran complained of depression, sleeplessness, 
and crying spells.  When examined, the doctor reported that 
the veteran's social and industrial impairment was moderately 
to severely impaired.  On the basis of this evaluation, the 
veteran's evaluation was increased to 30 percent, effective 
January 1978.

The veteran was notified of this decision and he appealed.  
He contended that his condition was more disabling than the 
criteria used for a 30 percent rating.  In conjunction with 
his appeal, the veteran then underwent a VA psychiatric 
examination in October 1981.  The findings of that 
examination included:

	. . . [the veteran] stated that he 
is seeing a doctor . . . about every 
month and is still taking Elavil, which 
he said helps his sleep to some extent, 
but with other symptoms such as crying 
spells continuing. . . .

On examination the veteran appeared tense 
and guarded and showed blunted affect.  
He gave the history as stated above with 
symptoms, including concern over his 
physical problems, crying spells, 
difficulty in concentrating and problems 
with sleep.  Speech was coherent, and 
memory and judgment appeared adequate.

DIAGNOSIS:  (1)  Schizophrenia, residual 
type, moderately severe.

The veteran's claim folder is devoid of any treatment records 
for his psychiatric condition, or any other disability, until 
late 1997.  These records are from his local VA treatment 
center.  These records show treatment for complaints and 
treatment for his mental disorder.  

In conjunction with his ongoing claim, a VA psychiatric 
examination was accomplished in June 1999.  The veteran 
complained of depression and an inability to deal with 
stressful situations.  He also complained of helplessness, 
hopelessness, the lack of concentration, lethargy, insomnia, 
and crying spells.  The veteran further told that doctor that 
he was paranoid and he thought "unreal" thoughts; auditory 
and visual hallucinations were denied.

When examined, the examiner noted the following:

	. . . His speech was rambling and 
tended to be extremely detailed and he 
seemed to be tangential and needed to be 
frequently redirected.  He tended to get 
lost with giving minute details and 
tended to forget the big picture.  His 
mood was dysphoric.  His affect was 
constricted.  His thought processes were 
mostly logical and goal directed but 
seemed to be tangential from time to time 
that needed frequent redirection.  
Thought content was positive for paranoia 
and some grandiosity but no evidence of 
auditory or visual hallucinations or any 
other delusions.  There was no suicidal 
or homicidal ideations.  Cognitively, he 
was alert and oriented to person, place, 
time, and situation.  His memory both 
recent and remote was intact.  His 
concentration was fair.  His insight was 
limited and judgment was fair.

The doctor diagnosed the veteran as having "major depression 
with psychotic features" and not schizophrenia, even though 
the examiner admitted that he did not review the veteran's 
claims folder prior to examining the veteran.  

Following a review of the evidence, the RO then granted a 70 
percent disability rating for paranoid schizophrenic 
reaction.  The effective date of the rating was June 25, 
1999.  

Another VA mental exam was done in January 2001.  The veteran 
told the examiner that he was sleeping ten to twelve hours a 
day and was socially isolated.  The mental status examined 
produced the below results:

	. . . His speech is tense, anxious, 
some dysphoria.  Mood as reported above 
[depressed, anxious, guarded].  Speech is 
unremarkable.  Thoughts are concrete but 
goal-directed and sequential.  No active 
hallucinations or delusions are reported.  
Denies active suicidal or homicidal 
thinking.  Insight and judgment are fair.

The veteran was given reported as suffering from either 
schizophrenia or a schizoaffective disorder.  The examiner 
additionally noted:

In my professional medical opinion this 
vet is completely, totally, and 
permanently disabled from his SC 
schizophrenia and depression and is 
unemployable for the same reason.  This 
opinion covers the period of calendar 
year 1999 & 2000 to the present date and 
for the foreseeable future.

The doctor assigned a Global Assessment of Functioning (GAF) 
score of 43.  

Two months later, in March 2001, the veteran underwent 
another psychiatric examination.  After completing the exam, 
the doctor awarded a GAF score of 41; a diagnosis of paranoid 
schizophrenia (by history) and a major depressive disorder 
was given.  Many of the observations made in January 2001 
were repeated in the March 2001.  However, the examiner in 
March 2001 also noted:

	. . . He described his mood as 
"useless".  Affect was generally pretty 
flat. . . Despite some of his prior 
feelings, he stated in the past he would 
think about killing himself, but at 
present he did not feel that way.  
Thought content contained some paranoia, 
he stated that he did feel very paranoid 
that everybody was talking about him at 
church because of the separation and that 
has been preventing him from going. . . 
He had partial insight, he did note that 
he needed to continue to talk to the 
therapist about his problems. . . .

In discussing the veteran's disability, the doctor reported 
that the veteran's social adaptability, interactions with 
others, and flexibility/efficiency in an industrial setting 
were severely impaired.  

After undergoing the various examinations, the veteran then 
provided testimony before the Board in May 2001.  The veteran 
spoke of taking medications during the late 1970s through the 
1990s.  He testified that he had tried to work in various 
jobs during this time but that the jobs were very stressful.  
He told the Board that he remained a loner, he did not 
associate with others, and he self-increased his medications 
when he felt that he was experiencing more symptoms and 
manifestations of his psychiatric disability.  The veteran 
did mention that the reason why he attempted employment in 
the 1980s and 1990s was the simple fact that he needed Social 
Security Administration and retirement benefits in his old 
age, or when he was no longer capable of any type of 
employment.

II.  Analysis

When a veteran submits a compensation claim, VA has a duty to 
assist him/her with that claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-2098 (2000) (to be codified at 38 U.S.C. § 5103A).  VA 
has attempted to obtain relevant medical treatment records, 
the veteran has undergone numerous VA psychiatric 
examinations since 1979, and the veteran has provided 
testimony before the Board for the purpose of explaining his 
contentions.  Additionally, the appellant has been provided 
appropriate notice of the pertinent laws and regulations, and 
he has been given the opportunity to provide additional 
information in support of his claim.  

Notwithstanding the above, there is some indication that the 
claims folder may not contain the veteran's VA medical 
treatment records from 1981 to 1997, and any possible Social 
Security Administration records.  The Department does have a 
duty to assist claimants in the development of their claims; 
this duty includes acquiring documents that are in the 
control of another government agency.  Yet, attaining the 
missing records in this instance is not necessary.  The 
claims folder contains over twenty years of medical records 
that give a portrayal of the symptoms and manifestations 
experienced by the veteran as a result of his schizophrenia.  
As such, obtaining the additional information would be 
nonproductive and would not enhance the veteran's claim.  

Thus, it is the determination of the Board that VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2000).  
An evaluation of the level of the disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2000).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 
and 4.2 (2000).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2000), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2000).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9203.  Between the time that of the veteran's claim in 1979 
and during the course of his appeal, new rating criteria for 
psychiatric disorders, including schizophrenia, became 
effective.  See 61 Fed.Reg. 52,695 (1996) (to be codified at 
38 C.F.R. Part 4).  A review of the claims folder reveals 
that the veteran was provided with both the old and new 
rating criteria and he has been able to prevent evidence and 
arguments that reflect both of those sets of criteria.  As 
such, the veteran is entitled to have his claim considered 
under the criteria that is most favorable to him and no 
prejudice against him will occur if the Board applies either 
criteria to his case.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

Nevertheless, where the amended regulations expressly provide 
an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
In this instance, the Board must evaluate the veteran's claim 
for an increased rating from September 1979 to November 7, 
1996 (the effective date of the new criteria) under the old 
criteria in the VA Schedule for Rating Disabilities.  
Moreover, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.  

The veteran's service-connected schizophrenia is currently 
rated as 70 percent disabling.  Under the old criteria for 
rating service connected psychotic disorders, a 10 percent 
rating was assigned for psychotic disorders when there is 
mild impairment of social and industrial adaptability.  When 
there is definite impairment of social and adaptability, a 30 
percent rating was awarded.  A 50 percent rating was assigned 
where there was considerable impairment of social and 
industrial impairment.  For a 100 percent rating, it was 
necessary for there to be active psychotic manifestations of 
such extent, severity, depth, persistence, or bizarreness as 
to produce total social and industrial inadaptability.  When 
there was lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability, a 70 
percent disability evaluation was assigned.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1979).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1993) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirements that the Board articulate "reasons 
and bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" was to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).  

Under the new criteria, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or when the symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. Part 4, Diagnostic Code 
9203 (2000).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be 
codified at 38 U.S.C. § 5103A); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The record prior to 1996 and after 1981 is not without 
ambiguity along with a dearth of records.  However, when the 
Board evaluates a claim, it is required to look at the 
overall history of the disability when deciding whether an 
increased evaluation is warranted.  Longitudinally it appears 
that the veteran's psychiatric condition has been at least 
moderately severe, if not severe, since the late 1970s.  
There have been periods over this time when the veteran has 
shown signs of improvement; however, it also appears that 
after each one of these "improvements", he has returned to 
his previous point of disability.  Yet, the Board also notes 
that the veteran has not become so seriously impaired that he 
could be considered totally occupationally and socially 
impaired.  

First, it is the conclusion of the Board that the diagnostic 
criteria in effect prior to November 1996 appears to be more 
beneficial to the veteran's claim than the new criteria.  
While the clinical findings do not exactly mirror the 
schedular criteria for a 70 percent disability rating for 
schizophrenia, the Board is of the opinion that the evidence 
more closely approximates a 70 percent rating than the 30 
percent rating assigned prior to June 25, 1999.  This grant 
is based on the veteran's medical history and clinical 
findings, which show a severely depressed (possibly 
suicidal), confused, dependent person.  Therefore, a 70 
percent evaluation for schizophrenia is appropriate.  
Additionally, it is the decision of the Board that the Board 
will apply the older criteria to veteran's claim after June 
25, 1999 - there is no change to the 70 percent rating but 
the older criteria is more advantageous to the veteran in 
this case. 

It is also the Board's conclusion that, on a practical level, 
the veteran's schizophrenia is, and has been, so debilitating 
as to render him totally industrially impaired, in that he is 
unable to secure and maintain a substantially gainful 
occupation consistent with his employment and educational 
background.  As a result of his medications, treatment, 
manifestations, and symptoms resulting from his mental 
disorder, the veteran has been unable to obtain and maintain 
gainful, meaningful employment.  

When benefit-of-the-doubt provisions are applied on behalf of 
the veteran, the preponderance of the evidence is deemed to 
show that he is precluded from gainful employment.  As 
schizophrenia is his only compensable service connected 
disability, 38 C.F.R. § 4.16(c) (1978) comes into play.  That 
section reads:

The provisions of paragraph (a) of this 
section are not for application in cases 
in which the only compensable service-
connected disability is a mental disorder 
assigned a 70 percent evaluation, and 
such mental disorder precludes a veteran 
from securing or following a 
substantially gainful occupation.  In 
such cases, the mental disorder shall be 
assigned a 100 percent schedular 
evaluation under the appropriate 
diagnostic code.

Thus, using the rating criteria that was in effect prior to 
November 1996, a 100 percent disability rating for 
schizophrenia is granted for the appeal period.  38 C.F.R. § 
4.7, Part 4, Diagnostic Code 9203 (1978).



ORDER

Entitlement to a 100 percent rating for schizophrenia is 
granted during the entire appeal period, subject to the 
regulations governing the disbursement of monetary benefits.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

